DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 	The claims have been amended as follows:

	15.	(Cancelled)
	16.	(Cancelled)
	17.	(Cancelled)
	18.	(Cancelled)
	20.	(Cancelled)
	22.	(Cancelled)
	23.	(Cancelled)
	25.	(Cancelled)
	27.	(Cancelled)
	30.	(Cancelled)
	32.	(Cancelled)

	34.	(Cancelled)
	36.	(Cancelled)
	37.	(Cancelled)

Response to Amendment
3.	According to the Amendment, filed 14 April 2021, the status of the claims is as follows:
Claims 1, 3, 8, 9, and 13 are currently amended;
Claim 4 is as originally filed;
Claims 5, 10, 11, and 14 are previously presented;
Claims 15-18, 20, 22, 23, 25, 27, 30, 32-34, 36, and 37 are withdrawn; and
Claims 2, 6, 7, 12, 19, 21, 24, 26, 28, 29, 31, and 35 are cancelled.
4.	The objections of claims 1, 3, and 9 because of minor informalities are withdrawn in view of the Amendment, filed 14 April 2021.
Reasons for Allowance
5. 	In the prior Office Action, p. 15, mailed 14 December 2020, Claims 7-9 were indicated as allowable if rewritten in independent form including all of the limitations of the base claim.  Applicant amended claim 1 to include the allowable subject matter of dependent claim 7.  Thus, claims 1, along with its dependent claims, are allowable for the reasons stated in the prior Office Action, and the rejections of claims 1, 3-5, 13, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Porat et al., U.S. Patent Application Publication No. 2003/0220556 A1 (“Porat”), the rejection of claim 10 under  and the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Porat in view of Frech, as applied to claim 10, and further in view of Sandrin, U.S. Patent Application Publication No. 2011/0004104 A1 (“Sandrin”), are withdrawn. 
6.	This application is in condition for allowance except for the presence of claims 15-18, 20, 22, 23, 25, 27, 30, 32-34, 36, and 37 directed to invention non-elected without traverse.  Accordingly, claims 15-18, 20, 22, 23, 25, 27, 30, 32-34, 36, and 37 have been cancelled by Examiner’s Amendment above.
7.	Claims 1, 3-5, 8-11, 13, and 14 are allowed.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        04/16/2021